IN THE SUPREME COURT OF THE STATE OF DELAWARE

AWH ORLANDO MEMBER, LLC, a §
Delaware limited liability company, §         No. 78, 2018
                                    §
     Defendant Below,               §         Court Below—Court of Chancery of
     Appellant,                     §         the State of Delaware
                                    §
     v.                             §         C.A. No. 2017-0708
                                    §
REJV5 AWH ORLANDO, LLC, a           §
Delaware limited liability company, §
                                    §
     Plaintiff Below,               §
     Appellee,                      §
                                    §
     and                            §
                                    §
AWH ORLANDO HOLDING, LLC, a §
Delaware limited liability company, §
                                    §
     Nominal Defendant Below,       §
     Appellee.                      §

                          Submitted: March 1, 2018
                          Decided:   March 26, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                    ORDER

      The appellant seeks interlocutory review of certain rulings that do not entirely

resolve the case. In a detailed letter opinion, the Court of Chancery explained why

interlocutory review is not required to protect the appellant from irreparable injury

and why the costs of interlocutory review outweigh the potential benefits. 1


1
 REJV5 AWH Orlando, LLC v. AWH Orlando Member, LLC, 2018 WL 1109650 (Del. Chan. Feb.
28, 2018).
          Interlocutory review under Supreme Court Rule 42 is addressed to the sound

discretion of the Court.2 In this case, we agree with the Court of Chancery’s

reasoning, in its February 28, 2018 letter opinion, that Rule 42(b)’s principles and

criteria do not weigh in favor of interlocutory review.

          NOW, THEREFORE, IT IS ORDERED that the interlocutory appeal is

REFUSED.

                                        BY THE COURT:
                                        /s/ Leo E. Strine, Jr.
                                        Chief Justice




2
    Del. Supr. Ct. R. 42(d)(v).
                                           2